DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 17, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (U.S. 2012/0265166) in view of Choi (U.S. 2019/0246991).
Regarding claims 1 – 15, and 29, Yodfat teaches a method for detecting an injection site reaction in the subject, comprising:
(a) providing a patch (20) comprising a sensor (611), wherein said patch is secured to a body of said subject as shown in Figure 17A and discussed in paragraph [0081];
(b) and with said patch secured to said body of said subject, using said sensor to measure one or more health or physical parameters from said subject (as discussed in paragraph [0060]) and sensor 611 along with cradle 20 remain attached to the patient for continuously sensing of analytes as discussed in paragraph [0081]);
wherein said patch is coupled to an injector (10) as discussed in paragraphs [0064] and [0078] an shown in Figure 14B (claim 3);
wherein said injector is removably coupled to said patch (as shown in Figures 14a-b and discussed in paragraph [0078]) (claim 4);
wherein said injector is an autoinjector (paragraph [0064]) (claim 5);
wherein said injector comprises a reservoir comprising a substance (as discussed in paragraph [0064]), wherein said reservoir is in fluid communication with a cannula (215) for delivering said substance to said body of said subject, specifically FIG. 14b illustrates the two-part patch 10 connected to cradle 20 where connecting lumen 215 pierces the septum of the cannula hub to establish fluid communication between the reservoir, located in the disposable part of the patch, and the sprinkler cannula 6 (paragraph [0078]) (claim 6);
subsequent to (a), directing said substance through said cannula into said body of said subject (paragraph [0057] discusses delivering therapeutic fluids to the patient through the skin) (claim 7);
wherein (b) occurs subsequently to said directing ((as discussed in paragraph [0060]) and sensor 611 along with cradle 20 remain attached to the patient for continuously sensing of analytes as discussed in paragraph [0081]) (claim 8);
wherein said injector receives data from said patch, specifically fluid delivery can be carried out based on the blood glucose concentration measured by the blood glucose monitor as discussed in paragraph [0071] (claim 9);
wherein said injector receives said data from said patch subsequent to (b), since the sensor is sensing continuously and the fluid delivery operation by the injector is based on the data measured by the sensor as discussed in paragraphs [0071] and [0081] (claim10);
However, Yodfat does not specify that wherein said one or more health or physiological parameters are indicative of a presence or a likelihood of an injection site reaction on said body of said subject (claim 1); notifying said subject of said presence or said likelihood of said injection site reaction (claim 2); wherein said data is indicative of said presence or said likelihood of said injection site reaction (claim 11); wherein said sensor measures said one or more health or physiological parameters on a surface of said body of said subject (claim 12); wherein said sensor measures said one or more health or physiological parameters from a skin of said body of said subject (claim 13); wherein said sensor is not inserted into said body of said subject (claim 14); wherein (b) comprises measuring a temperature, tissue color, pressure, moisture level, heart rate, an upright or recumbent position of said subject, skin chemistry, sweat quantity, sweat composition, impedance, or blood oxygen of said subject (claim 15); wherein said patch further comprises one or more transducers configured to generate an output signal, wherein said output signal is a vibration signal, audio signal, electrical signal, or visual signal, or a combination thereof (claim 16); wherein said output signal is indicative of said presence or said likelihood of said injection site reaction (claim 17); and wherein said patch further comprises an additional sensor (claim 29);
Choi teaches a method for detecting an injection site reaction in a subject similar to Yodfat and the current application, further including that 
providing a patch (100) comprising a sensor (120), wherein said patch is secured to a body of said subject, specifically “the electronic device 100 may include the second sensor 120 disposed on an inner surface of the electronic device 100 to be in contact with a human body; The second sensor 120 may measure blood flow and/or heart rate of a human body; The second sensor 120 may be composed of at least one light emitting diode (LED) and a photo diode (PD); The second sensor 120 may irradiate the skin with LED and recognize the PD that is reflected from the skin” as discussed in paragraph [0044] and shown in Figure 2; 
and with said patch secured to said body of said subject, using said sensor to measure one or more health or physiological parameters from said subject (measuring heart rate and blood flow as discussed in paragraph [0044]), wherein said one or more health or physiological parameters are indicative of a presence or a likelihood of an injection site reaction on said body of said subject (detection of hypoglycemia based on the heart rate and blood flow data from sensor 120/420 as discussed in paragraphs [0069] and [0070] and shown in Figure 12).
notifying said subject of said presence or said likelihood of said injection site reaction (processor 450 provide notification of hypoglycemia as discussed in paragraph [0071]) (claim 2);
wherein said data is indicative of said presence or said likelihood of said injection site reaction (detection of hypoglycemia based on the heart rate and blood flow data from sensor 120/420 as discussed in paragraphs [0069] and [0070] and shown in Figure 12) (claim 11);
wherein said sensor measures said one or more health or physiological parameters on a surface of said body of said subject as shown in Figure 2, specifically “the electronic device 100 may include the second sensor 120 disposed on an inner surface of the electronic device 100 to be in contact with a human body; The second sensor 120 may measure blood flow and/or heart rate of a human body; The second sensor 120 may be composed of at least one light emitting diode (LED) and a photo diode (PD); The second sensor 120 may irradiate the skin with LED and recognize the PD that is reflected from the skin” as discussed in paragraph [0044] (claim 12);
wherein said sensor measures said one or more health or physiological parameters from a skin of said body of said subject (paragraph [0044]) (claim 13);
wherein said sensor is not inserted into said body of said subject (sensor 120 is on the skin surface of the patient as discussed in paragraph [0044]) (claim 14);
wherein (b) comprises measuring a temperature, tissue color, pressure, moisture level, heart rate, an upright or recumbent position of said subject, skin chemistry, sweat quantity, sweat composition, impedance, or blood oxygen of said subject, specifically paragraph [0044] discusses measuring heart rate (claim 15);
wherein said patch further comprises one or more transducers configured to generate an output signal, wherein said output signal is a vibration signal, audio signal, electrical signal, or visual signal, or a combination thereof, specifically paragraph [0029] discusses providing notifications via various user interfaces or sounds (claim 16); 
wherein said output signal is indicative of said presence or said likelihood of said injection site reaction as discussed in paragraph [0029] (claim 17);
wherein said patch further comprises an additional sensor (sensors 120 and 110 as shown in Figure 2) (claim 29);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the steps of Choi with the method of Yodfat in order to notify the user of a possible medical emergency from the sensor data (paragraphs [0069] and [0070]).

Claim(s) 18 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (U.S. 2012/0265166) in view of Choi (U.S. 2019/0246991), and in view of Caspers (U.S. 2017/0259015).
Regarding claims 18 – 23, Yodfat and Choi teach claim 1 as seen above.
However, Yodfat and Choi does not specify that wherein said patch comprises a communication interface for transmitting data corresponding to said one or more health or physiological parameters to an electronic device in communication with said communication interface (claim 18); wherein said communication interface comprises a wireless communication interface (claim 19); wherein said electronic device is a mobile device (claim 20); wherein said mobile device processes said data (claim 22); wherein said mobile devices processes said data to determine said presence or said likelihood of said injection site reaction (claim 23).
Casper teaches a method similar to Yodfat, Choi, and the current application, further including that wherein said patch (the bottom part of device 1 where adhesive surfaces 21/23 are located) comprises a communication interface for transmitting data corresponding to said one or more health or physiological parameters to an electronic device in communication with said communication interface  as discussed in paragraph [0036] (claim 18); 
wherein said communication interface comprises a wireless communication interface as discussed in paragraph [0037] (claim 19);
wherein said electronic device is a mobile device as discussed in paragraph [0036] (claim 20);
further comprising, subsequent to (b), transmitting said data to said mobile device via said communication interface as discussed in paragraph [0036]; Examiner notes that in the combined method of Yodfat, Choi, and Caspers, the transmission of the data to the mobile device can happen subsequent to step (b) since Yodfat, Choi and Caspers all disclose alerting the patient based on the data from the sensor (claim 21);
wherein said mobile device processes said data (paragraph [0036] and [0037]); Examiner notes that in the combined method of Yodfat, Choi, and Caspers, the mobile device would process the data from the sensor since as disclosed by Choi in paragraphs [0058] and [0071] (claim 22);
wherein said mobile devices processes said data to determine said presence or said likelihood of said injection site reaction; Examiner notes that in the combined method of Yodfat, Choi, and Caspers, the mobile device would process the data from the sensor since as disclosed by Choi in paragraphs [0058] and [0071] (claim 23);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Caspers with the combined method of Yodfat and Choi in order to alert the patient based on certain parameter measured by the sensors at a remove device (paragraphs [0035], [0036] and [0051]).

Claim(s) 24 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (U.S. 2012/0265166) in view of Choi (U.S. 2019/0246991), in view of Caspers (U.S. 2017/0259015), and in view of Heldman (U.S. 11,367,519)
Regarding claims 24 – 27, Yodfat, Choi, and Caspers teach claim 20 as seen above.
However, Yodfat, Choi, and Caspers do not specify that wherein said mobile device further comprises a mobile application (claim 24); wherein said mobile application further collects one or more parameters as input from said subject (claim 25); wherein said one or more parameters correspond to pain or discomfort of said subject associated with said injection site reaction (claim 26); using at least (i) said one or more parameters as input from said subject and (ii) said one or more health or physiological parameters to determine a presence or a likelihood of an injection site reaction on said body of said subject (claim 27).
Heldman teaches a method similar to Yodfat, Choi, and Caspers, further including that
wherein said mobile device further comprises a mobile application as discussed in Col. 28, lines 36 – 50 (claim 24);
wherein said mobile application further collects one or more parameters as input from said subject, specifically Col. 28, lines 36 – 50 discusses self-reported information (claim 25);
wherein said one or more parameters correspond to pain or discomfort of said subject associated with said injection site reaction, specifically Col. 76, lines 55 – 67 discusses selecting a level on a pain scale (claim 26);
using at least (i) said one or more parameters as input from said subject and (ii) said one or more health or physiological parameters to determine a presence or a likelihood of an injection site reaction on said body of said subject, specifically Col. 76, lines 38 – Col. 77, line 2 discusses using the patient input information for analysis while Choi discusses using the data from the sensor to determine the likelihood of hypoglycemia as discussed above (claim 27);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Heldman with the combined method of Yodfat, Choi, and Caspers in order to use self-reporting information in assisting the analysis of the data (Col. 76, lines 38 – Col. 77, line 2).
Regarding claim 28, Yodfat, Choi, Caspers, and Heldman teach claim 24 as seen above.
Choi further teaches that wherein, subsequent to (b), said presence or said likelihood of said injection site reaction is displayed on said mobile application (paragraph [0089] discusses displaying notification related to hypoglycemia on the display).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Choi with the combined method of Yodfat, Choi, Caspers, and Heldman in order to display the alert to the user (paragraph [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783